DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Group II, claims 1-6 in the reply filed on 3/4/22 is acknowledged.
3.	Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/4/22.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Claim 1 recites the limitation "the discharge units" in lines  9 and 11.  There is insufficient antecedent basis for this limitation in the claim.   For the purpose of this Office Action, the limitation has been interpreted as "the plurality of discharge units" as there is antecedent basis.
the switching elements" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of this Office Action, the limitation has been interpreted as " switching elements".
8.	Claims 2-6 are rejected as depending from claim 1.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugimoto (US 2004/0001996).
Regarding claim 1, Sugimoto discloses a battery control device that controls a battery(abstract, Fig. 1), including two or more cell blocks connected in series (blocks 1a, 1b, 1c, 1d, Fig. 1, [0019]) in each of which a plurality of battery cells is connected in parallel(cells 2, Fig. 1, [0019]), to execute equalization of a voltage of each of the cell blocks([0029]-[0030]), the battery control device comprising: a detection unit configured to detect the voltage between a positive electrode and a negative electrode of each of the cell blocks (cell voltage detection 3d, Figs. 1 & 2, [0022]); a voltage equalization circuit (capacity adjustment section 3e, Figs. 1 & 2) that includes, corresponding to the cell blocks, a plurality of discharge units in each of which at 
Regarding claim 2, Sugimoto discloses all of the claim limitations as set forth above. Sugimoto further discloses a part of a wiring of the voltage equalization circuit is shared by two adjacent cell blocks (see Fig. A as annotated Fig. 2);

    PNG
    media_image1.png
    697
    612
    media_image1.png
    Greyscale
Fig. A

Regarding claim 3, Sugimoto discloses all of the claim limitations as set forth above. Sugimoto further discloses the control unit is configured to determine, when an absolute value of the voltage difference of one of the cell blocks is greater than the absolute values of the voltage differences of all the others of the cell blocks by a first value or more, that there is an abnormality in the one cell block([0034], [0052], [0056]).
Regarding claim 4, Sugimoto discloses all of the claim limitations as set forth above. Sugimoto further discloses the battery cell has a region, in which an absolute value of a change rate of an open circuit voltage with respect to a state of charge is equal to or smaller than a second value, in a state-of-charge versus open-circuit-voltage characteristic curve(Fig. 8); and
the control unit is configured to determine, when the voltage of each of the cell blocks detected by the detection unit is a value outside a range of the region in which the absolute value of the change rate of the open circuit voltage with respect to the state of charge is equal to or smaller than the second value, whether there is an abnormality in the cell blocks([0044]-[0048]).
Regarding claim 5, Sugimoto discloses all of the claim limitations as set forth above. Sugimoto further discloses the battery is mounted on a vehicle([0057]); and the predetermined timing is a timing when power of the vehicle is turned off (no load condition [0033]-[0034]).
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugimoto (US 2004/0001996) as applied to claims 1 and 5 above.
Regarding claim 6, Sugimoto discloses all of the claim limitations as set forth above. Sugimoto discloses supplementary battery 5 (Fig. 1, [0019]) but does not disclose the battery is an auxiliary battery.
It would have been obvious to one of ordinary skill in the art to use the battery as an auxiliary battery as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724